Citation Nr: 0110973	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
right hip disability, with secondary right leg disability and 
low back disability. 

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that in his 
substantive appeal, the veteran included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  By a rating decision of October 2000, the 
RO granted service connection for PTSD, and assigned a 30 
percent evaluation, effective from May 28, 1997.  The RO 
indicated in a communication the following month that the 
decision to grant service connection and to award the 30 
percent rating constituted a full grant of the benefit sought 
and no further action would be taken unless the RO heard from 
him within 60 days of the date of the letter.  No 
communication was received with regard to this matter.

In addition, the Board observes that since the time the 
veteran's notice of disagreement was received in June 1999, 
he requested a personal hearing before a Hearing Officer at 
the RO.  For various reasons, his hearings were canceled and 
rescheduled since that time.  Most recently, the veteran had 
been scheduled to appear at a personal hearing in January 
2001, but failed to appear at the appointed time, and did not 
offer any explanation for his absence.  Accordingly, the 
Board will proceed with its review of the case at this time.  

The Board further observes that the RO adjudicated additional 
claims for service connection for a right knee disability, 
characterized as degenerative joint disease of the right 
knee, and for a back disability, characterized as 
degenerative joint disease of the back.  With respect to the 
veteran's claim for service connection for a back disability, 
the Board considers such issue to have been previously 
adjudicated at the time of the April 1996 rating decision.  
At that time, the veteran was shown to have mild 
osteoarthritis of the lumbar spine, and was noted to have 
scoliosis.  By the April 1996 rating decision, the RO 
specifically denied the veteran's claim for service 
connection for a back disability, and provided him with 
notice to that effect.  Therefore, the Board finds that the 
veteran's claim for service for degenerative joint disease of 
the back essentially constitutes the same claim as was 
previously adjudicated in the unappealed April 1996 rating 
decision.  Accordingly, such claim is properly decided on a 
new and material basis, and will be addressed in the portion 
of the Board's decision pertaining to whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for a right hip 
disability, with secondary right leg and low back disability.  
See generally Ashford v. Brown, 10 Vet. App. 120 (1997).  

With respect to the veteran's claim for service connection 
for degenerative joint disease of the right knee, the Board 
observes that the RO's April 1996 rating decision denied his 
claim for service connection for, among other things, a right 
leg disability.  The medical evidence available at that time 
clearly showed that the veteran had degenerative arthritis of 
the right knee.  However, in its April 1996 rating decision, 
the RO did not specifically address the veteran's right knee 
disability, and did not provide him with notice of any denial 
of service connection for a right knee disability.  
Accordingly, inasmuch as such issue constitutes a different 
theory and basis for a claim for service connection than what 
was adjudicated in April 1996, the issue of entitlement to 
service connection for a right knee disability will be 
addressed on a de novo basis, and will be discussed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  An unappealed April 1996 rating decision by the RO denied 
the veteran's claim for service connection for a right hip 
disability with secondary right leg and low back disability.  

2.  Additional evidence submitted since the RO's April 1996 
rating decision, is cumulative and essentially duplicative of 
evidence previously submitted, and does not bear directly and 
substantially on the issue under consideration, and is not, 
by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision by the RO, which denied 
service connection for a right hip disability, with secondary 
right leg and low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2000).  

2.  The evidence received since the RO's April 1996 rating 
decision is not new and material, and the veteran's claim for 
service connection for service connection for a right hip 
disability, with secondary right leg and low back disability, 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.315(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 1996 rating decision, the RO denied the veteran's 
claim for service connection for a right hip disability with 
secondary right leg and low back disability.  The veteran was 
informed of his appellate rights, and did not appeal that 
decision.  The April 1996 rating decision subsequently became 
final.  As such, the veteran's claim may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

In May 1997, the veteran submitted a statement which was 
construed as an attempt to reopen the previously denied 
claim.  By a January 1999 rating decision, the veteran's 
attempt to reopen the previously denied claim was denied, and 
this appeal followed.  

Currently in deciding claims to reopen, it must be determined 
whether the claimant has presented "new and material" 
evidence under the provisions of 38 C.F.R. § 3.156(a) (2000) 
to reopen the prior claim.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); see also 38 U.S.C.A. § 5108 (West 
1991); Hodge v. West, 155 F.3d 1356, 1369-60 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (new and material evidence is 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself, or in connection with 
evidence previously submitted, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which eliminated the concept of a well-grounded claim.  The 
new law did not, however, eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the veteran in developing evidence.  The 
VA must ensure that all other due process requirements have 
been met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  In 
addition, service connection may be granted for a disability 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
my also be granted for a disorder which is either caused or 
aggravated by a service-connected disorder.  Service 
connection may also be granted for any disease or disorder 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  

In reaching its April 1996 rating decision, the RO determined 
that the evidence did not show that the veteran was treated 
for any right hip, right leg, or low back problems in 
service, and that the available medical evidence did not 
establish a nexus between the veteran's then-current 
complaints and his active service.  The evidence considered 
by the RO in reaching its April 1996 rating decision 
consisted of the veteran's service medical records, the 
report of an April 1996 rating examination, and personal 
statements made by the veteran in support of his claim.  

The veteran's service medical records do not disclose any 
diagnoses of chronic disorders relating to the veteran's 
right hip, right leg, or low back.  However, in May 1968, the 
veteran was noted to have lordosis at an unspecified area, 
and he claimed to have a "trick right knee."  The only note 
pertaining to those complaints  stated "MO. . . to duty."  
In April 1970, the veteran was noted to be experiencing pain 
in his right leg.  There was no history of injury, and the 
veteran had a full range of motion in his leg and hip.  X-
rays were negative, but his left leg was found to be 3/4 of an 
inch shorter than the right leg.  He had tenderness in his 
left leg over the greater trochanter.  No defects pertaining 
to the low back, right leg, or right hip were indicated per 
the report of the veteran's service separation examination.  

The report of the VA rating examination dated in April 1996 
shows that the veteran indicated that he had injured his 
right knee prior to entering service, and that his knee 
problem became increasingly severe while in service.  Prior 
X-rays showed that the veteran had severe changes of 
osteoarthritis including joint space narrowing, sclerosis and 
osteophyte formation.  On examination, the veteran's range of 
motion in the right knee was found to be from 15 degrees of 
extension to 125 degrees of flexion.  The examiner concluded 
with a diagnosis of degenerative joint disease of the right 
knee.  

With respect to the veteran's right hip, he reported to the 
examiner that he "may or may not have injured his hip 
several times jumping in and out of bunkers and driving 
trucks" in Vietnam between December 1968 and December 1969.  
He indicated that prior X-rays taken at a VA Medical Center 
(VAMC) outpatient clinic were normal.  On examination, no 
abnormalities were indicated.  The hip was nontender to 
palpation, and there was no swelling, redness, heat, 
effusion, weakness, subluxation or other deficiency.  Range 
of motion was from 130 degrees of flexion to 30 degrees of 
extension.  Rotation in a circular manner caused pain at the 
extremes of range of motion.  The examiner concluded with a 
diagnosis of chronic arthralgia of the left hip, etiology not 
diagnosed by clinical or radiographic examinations.  The 
examiner stated that it was suspected that the veteran had 
referred pain from the back to the hip.  

With respect to the veteran's low back, the veteran reported 
that he had experienced pain following his discharge from 
service in 1970.  He indicated that he had not experienced 
any injury, but stated that the pain had become worse.  Prior 
X-rays taken at the VAMC showed osteoarthritis and mild 
scoliosis with a convexity on the left.  There were no 
sensory, reflex, or motor deficits, and strength was 5/5.  
However, the musculature of the veteran's low back was 
characterized as tense and tender.  Range of motion was from 
30 degrees of extension to 90 degrees of flexion.  The 
examiner concluded with a diagnosis of degenerative joint 
disease of the lumbosacral spine with mild scoliosis.  

In May 1997, the veteran attempted to reopen his claim for 
service connection for a right hip disability with secondary 
right leg and low back disability.  In support of his claim 
to reopen, the veteran submitted VA clinical treatment 
records dating from October 1995 through May 1997 in addition 
to numerous personal statements regarding his claim.  The 
clinical treatment records generally show that the veteran 
was seen for complaints of right leg, hip, and knee pain in 
addition to pain in the right side of his low back.  

The clinical treatment records generally show findings 
consistent with the findings contained in the report of the 
veteran's VA rating examination of April 1996.  The veteran 
was noted to have severe osteoarthritis in his right knee in 
addition to mild osteoarthritis and scoliosis in his lumbar 
spine.  The treatment records fail to contain any reference 
to the etiology of the veteran's diagnosed low back, right 
hip, and right leg disabilities.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for a right 
hip disability, with secondary right leg and low back 
disability, has been submitted.  As noted, none of the 
clinical treatment records contain any information that was 
not of record at the time of the April 1996 rating decision.  
The evidence considered by the RO in rendering its April 1996 
rating decision showed that the veteran complained of right 
hip pain, that he had mild osteoarthritis and scoliosis in 
his lumbar spine, and that he had severe osteoarthritis in 
his right knee.  

The medical evidence received subsequent to April 1996 
likewise shows that the veteran complained of experiencing 
pain in his low back, right hip, and knee.  The veteran was 
also noted to have arthritis in his low back and in his right 
knee.  However, as with the evidence previously considered, 
the newly submitted evidence did not show or otherwise 
include any reference to the etiology of the veteran's right 
hip, leg, and low back disabilities.  

Therefore, the Board concludes that the newly submitted 
evidence is essentially cumulative and duplicative of 
evidence previously considered, and that the veteran's 
contentions are not supported by the evidence of record.  The 
newly submitted evidence does not add to the record, is 
cumulative at best, and does not otherwise bear directly and 
substantially on the matter under consideration.  Further, 
the evidence submitted since April 1996 is not so significant 
that it must be considered in order to fairly and fully 
decide the merits of the veteran's appeal.  In short, the 
evidence submitted in support of the veteran's claim to 
reopen does not contribute to a more complete picture of the 
circumstances surrounding the incurrence of his claimed right 
hip disability with secondary right leg and low back 
disability.  

The Board notes that lay statements submitted by the veteran 
in support of his claim, to the effect that any diagnosed 
right hip, right leg, or low back disabilities were incurred 
in service do not constitute medical evidence.  In this 
regard, the Board observes that as a lay person, lacking in 
medical training or medical expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the evidence submitted since April 1968 is not new 
and material, the veteran's claim may not be reopened.  
Medical evidence, such as clinical treatment records showing 
that any diagnosed right hip, right leg, or low back 
disability was incurred as the result of the veteran's active 
service, in addition to supporting evidence accompanied by a 
plausible rationale, would be required to reopen the 
veteran's claim for service connection.  The Board views the 
above discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for the claimed disabilities.  See Graves v. Brown, 8 Vet. 
App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a right hip 
disability, with secondary right leg and low back disability, 
has not been reopened, and such benefit remains denied.  


REMAND

The veteran contends that he incurred a right knee disability 
in service, which has been diagnosed as severe osteoarthritis 
of the right knee.  As noted, an April 1996 rating decision 
by the RO denied service connection for a right leg 
disability.  At the time that decision was rendered, the 
report of an April 1996 rating examination disclosed that the 
veteran had severe degenerative arthritis of his right knee.  
However, that medical examination report did not include any 
discussion as to the etiology of the veteran's diagnosed 
right knee disability.  

As discussed, there has been a significant change in the law 
during the pendency of this appeal.  Pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the concept of a well-grounded claim 
has been eliminated, and the obligations of the VA with 
respect to the duty to assist has been redefined.  The act 
further supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom, Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  Such 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is necessary.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
his claimed right knee disability since 
the time of the last such inquiry.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such documents not 
currently of record.  If no further 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a physician with knowledge 
in orthopedics to determine the nature 
and etiology of any diagnosed right knee 
disability.  Any and all indicated 
studies and/or tests should be performed.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to indicate 
whether or not any right knee disorder is 
present, and to express an opinion as to 
the etiology of any diagnosed right knee 
disorder.  If the veteran is not shown to 
have a right knee disorder that was 
either incurred in or aggravated by his 
active service, the examiner should so 
indicate.  A complete rationale for all 
opinions expressed should be included in 
the typewritten examination report.  

3.  The RO must review the claims file, 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
degenerative joint disease, right knee 
disability, on the basis of all relevant 
evidence and applicable statutes and 
regulations.  If the benefit sought is 
not granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
additional review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



